Case 1:13-cv-02811-PKC Document 503 Filed 05/31/19 Page 1of1
Case 1:13-ev-02811-PKC Document 502 Filed 05/30/19 Page 1 of 1

Cc OV I N G T 0 N Covington & Burling LLP
One CityCenter
BEWING @RUSSELS DUBAI FRANKFURT JOHANNESBURG 850 Tenth Street, NW
LONDON LOS ANGELES NEW YORK PALO ALTO Washington, DC 20001-4956
SAN FRANCISCO SEOUL SHANGHAL WASHINGTON F +1202 662 6000
May 30, 2019
BY ECF

The Honorable P. Kevin Castel

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S, Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: Sullivan v. Barclays PLC, et al., 1:13-cv-2811-PKC

Dear Judge Castel:

(Thave appeared as counsel for Citigroup Inc. and Citibank, N.A. (together, “Citi”)
in the above-captioned matter. As of May 31, 2019, I will no longer be an attorney at the la to
law firm Covington & Burling LLP. Pursuant to Local Civil Rule 1.4, | respectfully request
an order removing my individual appearance from the docket and from the ECF

distribution list for this action. |

My departure will not affect any pending deadlines, nor will it occasion any delay
in this matter. Citi has already settled this matter, and the Court granted final approval to
that settlement on May 17, 2019. Covington & Burling LLP has already appeared in this
action and will continue to represent the interests of Citi in this action. There is no

retaining or charging lien being asserted.

Respectfully submitted,
s/ Thomas A, Isaacson

Thomas A, Isaacson

cc: Counsel of Record (via ECF}

Application Granted.

  

 

. d: ‘ : .
So Ordered: _ ‘Ton. P. Kevin Castel, U.S.D.J.

Se AIF

 
